Citation Nr: 0416055	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by a heart murmur and chest pain, to include neurasthenia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserve from March 12, 1997, to May 8, 
1997.  

This appeal arises from a November 1997 rating decision.  It 
was most recently before the Board of Veterans' Appeals 
(Board) in December 2000, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, so that additional development could be 
undertaken.  Following the RO's attempts to complete the 
requested actions, the case was returned to the Board for 
further review.


FINDINGS OF FACT

1.  The appellant has failed to apprise VA of her current 
address, resulting in a discontinuance of VA's efforts to 
advise her of the evidence and information necessary to 
substantiate her claim and an inability of VA to comply 
otherwise with its duty to assist the appellant.  

2.  The appellant's recurrent chest pains preexisted her 
period of active duty for training but did not increase in 
severity in service.  

3.  A disability manifested by a heart murmur, to include 
neurasthenia, is not shown to have originated in service or 
otherwise be related to the appellant's period of military 
service, inclusive of any event thereof.  


CONCLUSIONS OF LAW

1.  Recurrent chest pain preexisted service and was not 
aggravated thereby.  38 U.S.C.A. §§ 101(24), 106, 1110, 1153, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.303, 3.306 (2003).

2.  A disability manifested by a heart murmur, to include 
neurasthenia, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was remanded to the RO by the Board in 2000 so 
that service medical and personnel records could be obtained, 
and to permit the RO to conduct other procedural and 
evidentiary development deemed necessary.  On remand, the RO 
was able to contact the necessary sources for the purpose of 
obtaining all available service medical and personnel 
records, which were then associated with the claims folder.  
However, all other efforts of the RO to comply with the 
remand directives were thwarted by the appellant's failure to 
make VA aware of her whereabouts.  In this regard, the RO 
attempted to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which became law in November 2000, and other remand 
requirements, by means of its January 2001 letter to the 
appellant, which was mailed to her at her most recent address 
of record.  That correspondence was returned by postal 
authorities as undeliverable, with the notation that the 
appellant's forwarding order had expired.  The January 2001 
letter was followed by various attempts by RO personnel to 
contact the appellant, including efforts to conduct telephone 
searches and contact her father, all of which proved to be 
unsuccessful.  A supplemental statement of the case was then 
prepared and mailed to the appellant in January 2003 at her 
address of record.  

On the basis of the foregoing, it necessarily follows that 
the RO has to every extent possible complied fully with the 
terms of the Board's remand in December 2000.  See Stegall v. 
West, 11 Vet. App. 268, 270-71(1998).  As well, the actions 
of the appellant in failing to apprise VA of her current 
address have prevented VA from meeting its obligations under 
the VCAA, and in view of her non-cooperation, VA's efforts to 
comply further with the VCAA and its implementing regulations 
must cease.  38 C.F.R. § 3.159(c),(d).  As such, review of 
the merits of this case is undertaken on the basis of the 
record as currently constituted.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (In the normal course of events it is the 
claimant's burden to keep VA apprised of her whereabouts.  If 
she does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find her.)



 Service Connection for a Disability Manifested by a Heart 
Murmur and Chest Pain

Generally, service connection is granted for injury or 
disease incurred or aggravated in the line of duty in the 
active military, naval, or air service if separation from the 
period of service during which the injury or disease was 
incurred or aggravated was under other than dishonorable 
conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
claimant was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which claimant was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The appellant was ordered to active duty for training in 
March 1997.  Prior to receiving those orders a November 1996 
reserve enlistment medical examination failed to reveal a 
disability manifested by a heart murmur, chest pain or 
neurasthenia.  (Parenthetically, it is noted that 
neurasthenia is an emotional and psychic disorder that is 
characterized especially by easy fatigability and often by a 
lack of motivation, feelings of inadequacy, and psychosomatic 
symptoms.  See Case v. Derwinski, 2 App. 592, 593 (1992)).  
That notwithstanding, as the appellant is not a veteran, she 
is not entitled to a presumption of soundness at service 
entrance as to the claimed disorder.  38 U.S.C.A. § 1111 
(West 2002).   

A review of the pertinent facts shows that, in late March 
1997, the appellant initially sought in-service medical 
assistance because of passing out.  Complaints of chest pain 
and breathing difficulty were set forth.  Following an 
examination, which did not result in any diagnosis or 
assessment,  she was returned to duty.  In early April 1997, 
a limited profile was assigned on the basis of pleurtic chest 
pain, and on April 8, 1997, those restrictions were extended 
while attempting to rule out the presence of mitral valve 
prolapse and other clinical entities.  

The record also reflects that, in early April 1997, the 
appellant was referred by a dentist for evaluation of the 
need for prophylactic antibiotic use prior to dental care.  
On referral, the evaluation yielded an assessment of an 
innocent functional murmur, episodic.  Later in April 1997, 
assessments of probable mitral valve prolapse, not clinically 
significant, and bronchitis were recorded.  Examination at 
that time revealed no murmur, although occasional mid-
systolic clicks were heard.  A chest X-ray at that time 
revealed evidence of mild bronchitis, with no cardiomegaly.  
An electrocardiogram and echocardiogram were reported to be 
normal.  

When evaluated on April 24, 1997, the appellant reported a 
15-year history of chest pain, that had occurred off and on, 
but which had worsened during training.  Objective evaluation 
showed no abnormality other than tenderness of the chest at 
the constrochondral junctions.  Physical examination 
culminated in the entry of a diagnosis of recurrent chest 
pains.  It was opined that these existed prior to service.  A 
Medical Board determined that the appellant's recurrent chest 
pains had not been incurred while entitled to base pay, but 
had existed prior to service, and that they had not been 
permanently aggravated by service.  The disability, however, 
in the opinion of the Medical Board rendered the appellant 
medically unfit for further service.  The appellant 
thereafter waived her right for review by a Physical 
Evaluation Board.  

Following service, the appellant underwent a VA medical 
examination in early August 1997, which identified a Grade I 
holosystolic murmur at the left lower sternal border.  The 
clinical diagnosis was of neurasthenia or soldier's heart.  
In an addendum to the report of such examination, it was 
noted that chest X-ray and electrocardiogram studies were 
normal, that an exercise tolerance test was negative, and 
that the appellant had failed to report for an 
echocardiogram.

The appellant received private medical care beginning in mid-
September 1997, for evaluation of the appellant's complaint 
of a heart murmur.  Examination revealed that her heart rate 
was regular with an incredibly faint systolic murmur that was 
non-radiating.  With exercise, the murmur was noted to remain 
difficult to identify.  The assessment was of chest pain, 
probably secondary to mild mitral valve prolapse, and 
additional testing was recommended.  When seen later the same 
month, it was noted that her echocardiogram results were 
normal, showing no valvular regurgitation or stenosis.  In 
the opinion of the private physician, no records documented 
her supposed cardiac disease.  The physician gave the 
appellant a note for work clearance.  Her activities were 
listed as unlimited.  

The aforementioned factual scenario indicates that the 
appellant's recurrent chest pain preexisted her entry onto 
active duty for training, and, as a result, the question is 
presented as to whether her chest pain was aggravated by 
service.  In this regard, in-service medical personnel, based 
on medical and historical data then available, concluded that 
the appellant's chest pain had not undergone an in-service 
aggravation.  That conclusion is well supported by service 
medical records indicating that her chest pains were 
identified shortly after her entry into training, which 
required significant physical exertion.  The remainder of the 
record, with the exception of the appellant's unsubstantiated 
statements, likewise does not include any evidence or opinion 
to the effect that the preexisting chest pains underwent in-
service aggravation.  Hence, the absence of competent 
evidence identifying an in-service increase in severity of 
the preexisting chest pains compels the conclusion that her 
preexisting heart murmur and chest pain were not aggravated 
by her short period of training.  

As for whether a disability manifested by either a heart 
murmur or neurasthenia was incurred in service, the service 
medical records do report an innocent functional murmur.  
Notably, however, service connection is not warranted for 
congenital or developmental defects, and in this instance, 
there is no indication of the appellant having a disease or 
injury of the heart or cardiovascular system, including one 
manifested by a heart murmur.  Only the possibility of mitral 
valve prolapse was raised in service and its presence was not 
confirmed on further examination and testing both in-service 
and thereafter.  No other cardiac or heart disorder is 
identified in service or during post service years.  

Post service, an August 1997 VA medical examination found 
evidence of a heart murmur.  The diagnosis was neurasthenia.  
To the extent that this VA evaluation linked the appellant's 
heart murmur to neurasthenia, no medical data otherwise 
associates the functional heart murmur shown in service to 
the neurasthenia first shown after service.  There likewise 
is no indication that the appellant's neurasthenia had its 
onset during or is otherwise related to her period of active 
duty for training or any event thereof.  Again, in the 
absence of veteran status and a period of service of at least 
90 days, the presumption as to the service incurrence of any 
chronic disease is not for application in this instance. 

On the basis of the foregoing, a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a disability manifested by a heart 
murmur and chest pain, to include neurasthenia.  To that 
extent, application of the benefit of the doubt rule set 
forth in 38 U.S.C.A. § 5107(b) is not for application in this 
instance.  

The appeal is denied.  


ORDER

Service connection for a disability manifested by a heart 
murmur and chest pain, to include neurasthenia, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



